Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Detailed Action
                                                   112 F Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

     This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine learning module and control system in claims 16 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


                                     Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schnurr ( US Pat. 11,006160).




     With respect to claim 1, Schnurr teaches  a  tangible non-transitory machine readable medium (col. 19, lines 10-48), executed by one or more processors (col. 19, lines 19-25)  wherein the processors  are associated to receive log data which includes cable/satellite/broadcast listings (col. 3, lines 57-64) which  generate broadcast content (sporting events).  Schnurr teaches generating meta data, via content related service computing system 124A  which generates meta data that is affiliated with a content item (see col. 6, lines 30-35). Schnurr teaches that while  the sporting event is being broadcast and the meta data has been generated from computing system 124A, using the  such information to perform automated control for performing automated reporting.  As recited at col. 6, beginning at line 41, the computing system 124A  performs analysis, or other operation on the content item to  calculate derivative data and auxiliary information about different teams and/or players. The system 124A may further generate fantasy style statistical game for the user to participate.  This meta data may further be used, as described  in col. 8 beginning at line 64, were game data may be retrieved for prior historic games for the purpose of identifying other gaming statistics, see also col. 9. 

     With respect to claims 2, 9 and 17, Schnurr teaches that prediction trainer 208 generates  a replay log data (regarding the generation of  historical game data) character generator data ( regarding  human-generated display descriptions including players and teams – col. 9, lines 50-60) and the calculation of text data indicative of 

     With respect to claim 3, Schnurr teaches tally log data which is the statistical historic record keeping of sporting events in relation to the live broadcasted sporting event as performed by the computing system 208, see col. 9. 

     With respect to claim 4, Schnurr teaches  machine readable instructions, as set forth in col. 19, for generating highlight moments. Schnurr teaches  performing  highlighted moments via (play by play action summarizing the sporting event, see col. 6, lines 49-50) . Schnurr teaches generating a clip (play by play for games play during a designated period). See col. 8, lines 64-67. 

     With respect to claim 5, Schnurr teaches  the one or more processor, described in col. 19, line 19, which performs automated suggestions in that  game data for every game, for example, in the NFL for the last two years,  is retrieved  and used in a prediction model.

     With respect to claim 6, Schnurr teaches wherein the one or more processors, as depicted in col. 19,  is used  so that historic game statistics and other information, are presented as broadcast content and incorporated into the broadcast, see col. 9, lines 36-42.  


     With respect to claim 8, Schnurr teaches a method, see col. 18, 46-51,  for providing real-time augmented logging of broadcast content, comprising:   processors  associating to receive log data which includes cable/satellite/broadcast listings (col. 3, lines 57-64) which  generate broadcast content (sporting events).  Schnurr teaches generating meta data, via content related service computing system 124A  which generates meta data that is affiliated with a content item (see col. 6, lines 30-35). Schnurr teaches that while  the sporting event is being broadcast and the meta data has been generated from computing system 124A, using the  such information to perform automated control for performing automated reporting.  As recited at col. 6, beginning at line 41, the computing system 124A  performs analysis, or other operation on the content item to  calculate derivative data and auxiliary information about different teams and/or players. The system 124A may further generate fantasy style statistical game for the user to participate.  This meta data may further be used, as described  in col. 8 beginning at line 64, were game data may be retrieved for prior historic games for the purpose of identifying other gaming statistics, see also col. 9. 



     With respect to claim 11,  Schnurr teaches  generating text  describing the names of players and/or generating picture information to be added to the broadcast, see col. 7, lines 30-53, see also col. 9, lines 35-40. 

     With respect to claim 12, Schnurr teaches that the picture and text information is regarding a person (player of the athletic event), see col. 7, lines 30-35 and 45-50.

      With respect to claim 13, Schnurr teaches generating a video clip (play by play) of an historical sporting event (col. 8, line 64 to col. 9-10)  in which a person appears, see col. 7, lines 25-31. See also col. 7, lines 45-57 regarding the submission of information to a broadcasting event. 

     With respect to claim 14, Schnurr teaches  a prediction trainer computing system 208 for  extracting content characteristics such as  the team participating,  the roster of players on the team and the coaches. See col. 9, lines 50-60.

     With respect to claim 15, Schnurr teaches generating audio feed (verbiage) information along with video (graphic data), see col. 3, lines 15-35 across the video/audio channel.

     With respect to claim 16, Schnurr teaches a real-time automated classification system,  comprising a machine learning module, described at col. 16, line 56 to col. 17, line 14, which is configured to:  receive log data which includes cable/satellite/broadcast listings (col. 3, lines 57-64) which  generate broadcast content (sporting events).  Schnurr teaches  characterizing the log data  as cable/satellite/broadcast listings (see col. 3, lines 60-65).  Data is further characterized  as content data  to be supplemented to enhance the viewing experience, see col. 6, lines 30-35 and 41-49.   Schnurr teaches that while  the sporting event is being broadcast and the meta data has been generated from computing system 124A, using the  such information to perform automated control for performing automated reporting.  As recited at col. 6, beginning at line 41, the computing system 124A  performs analysis, or other operation on the content item to  calculate derivative data and auxiliary information about different teams and/or players. The system 124A may further generate fantasy style statistical game for the user to participate.  This meta data may further be used, as described  in col. 8 beginning at line 64, were game data may be retrieved for prior historic games for the purpose of identifying other gaming statistics, see also col. 9. 

      With respect to claim 18, Schnurr teaches wherein the machine learning module is configured to train records based on previous live broadcasts, see col. 16, line 56 to col. 17, line 14.



 See also col. 16, line 56 to col. 17, line 14.

     With respect to claim 20, Schnurr teaches  a user who may request approval using their phone, tablet or laptop, (col. 4, line 33 – col. 5, line 40), to request services for automated suggestions which includes the automated reporting features that are set forth in cols. 7-9.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEROME GRANT II/Primary Examiner, Art Unit 2664